Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 1 of 21




                EXHIBIT H
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 2 of 21




     Chapter 9
     CLASSIFYING MICROARRAY DATA USING
     SUPPORT VECTOR MACHINES

     Sayan Mukherjee
     PostDoctoral Fellow: MIT/Whitehead Institute for Genome Research and Center for
     Biological and Computational Learning at MIT,
     e-mail: sayan@mit.edu




     1.      INTRODUCTION
     Over the last few years the routine use of DNA microarrays has made
     possible the creation of large data sets of molecular information
     characterizing complex biological systems. Molecular classification
     approaches based on machine learning algorithms applied to DNA
     microarray data have been shown to have statistical and clinical relevance
     for a variety of tumor types: Leukemia (Golub et al., 1999), Lymphoma
     (Shipp et al., 2001), Brain cancer (Pomeroy et al., 2002), Lung cancer
     (Bhattacharjee et al., 2001) and the classification of multiple primary tumors
     (Ramaswamy et al., 2001).
         One particular machine learning algorithm, Support Vector Machines
     (SVMs), has shown promise in a variety of biological classification tasks,
     including gene expression microarrays (Brown et al., 2000, Mukherjee et al.,
     1999). SVMs are powerful classification systems based on regularization
     techniques with excellent performance in many practical classification
     problems (Vapnik, 1998, Evgeniou et al., 2000).
          This chapter serves as an introduction to the use of SVMs in analyzing
     DNA microarray data. An informal theoretical motivation of SVMs both
     from a geometric and algorithmic perspective, followed by an application to
     leukemia classification, is described in Section 2. The problem of gene
      selection is described in Section 3. Section 4 states some results on a variety
      of cancer morphology and treatment outcome problems. Multiclass
      classification is described in Section 5. Section 6 lists software sources and
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 3 of 21
     9. Classifying Microarray Data Using Support Vector Machines               167

     rules of thumb that a user may find helpful. The chapter concludes with a
     brief discussion of SVMs with respect to some other algorithms.

     2.      SUPPORT VECTOR MACHINES
     In binary microarray classification problems, we are given l experiments
                            This is called the training set, where       is a vector
     corresponding to the expression measurements of the              experiment or
     sample (this vector has n components, each component is the expression
     measurement for a gene or EST) and is a binary class label, which will be
     ± 1. We want to estimate a multivariate function from the training set that
     will accurately label a new sample, that is                    This problem of
     learning a classification boundary given positive and negative examples is a
     particular case of the problem of approximating a multivariate function from
     sparse data. The problem of approximating a function from sparse data is ill-
     posed. Regularization is a classical approach to making the problem well-
     posed (Tikhonov and Arsenin, 1977).
         A problem is well-posed if it has a solution, the solution is unique, and
     the solution is stable with respect to perturbations of the data (small
     perturbations of the data result in small perturbations of the solution). This
     last property is very important in the domain of analyzing microarray data
     where the number of variables, genes and ESTs measured, is much larger
     than the number of samples. In statistics when the number of variables is
     much larger that the number of samples one is said to be facing the curse of
     dimensionality and the function estimated may very accurately fit the
     samples in the training set but be very inaccurate in assigning the label of a
     new sample, this is referred to as over-fitting. The imposition of stability on
     the solution mitigates the above problem by making sure that the function is
     smooth so new samples similar to those in the training set will be labeled
     similarly, this is often referred to as the blessing of smoothness.


     2.1     Mathematical Background of SVMs
     We start with a geometric intuition of SVMs and then give a more general
     mathematical formulation.

     2.1.1   A Geometrical Interpretation
     A geometric interpretation of the SVM illustrates how this idea of
     smoothness or stability gives rise to a geometric quantity called the margin
     which is a measure of how well separated the two classes can be. We start by
     assuming that the classification function is linear
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 4 of 21
     168                                                                             Chapter 9




        where and       are the elements of the vectors x and w, respectively.
     The operation       is called a dot product. The label of a new point       is
     the sign of the above function,                            The classification
     boundary, all values of x for which f(x) = 0, is a hyperplane 1 defined by its
     normal vector w (see Figure 9.1).




         Assume we have points from two classes that can be separated by a
     hyperplane and x is the closest data point to the hyperplane, define to be
     the closest point on the hyperplane to x. This is the closest point to x that
     satisfies           (see Figure 9.2). We then have the following two
     equations:
                                for some k, and


        Subtracting these two equations, we obtain
     Dividing by the norm of w (the norm of w is the length of the vector w), we
     obtain:2




      1
        A hyperplane is the extension of the two or three dimensional concepts of lines and planes
         to higher dimensions. Note, that in an n-dimensional space, a hyperplane is an n – 1
         dimensional object in the same way that a plane is a two dimensional object in a three
         dimensional space. This is why the normal or perpendicular to the hyperplane is always a
         vector.
      2
        The notation        refers to the absolute value of the variable a. The notation     refers
         the length of the vector a.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 5 of 21
     9. Classifying Microarray Data Using Support Vector Machines               169

     where                       Noting that          is a unit vector (a vector of
     length 1), and the vector        is parallel to w, we conclude that




         Our objective is to maximize the distance between the hyperplane and the
     closest point, with the constraint that the points from the two classes fall on
     opposite sides of the hyperplane. The following optimization problem
     satisfies the objective:




        Note that                 when the point x is the circle closest to the
     hyperplane in Figure 9.2.
         For technical reasons, the optimization problem stated above is not easy
     to solve. One difficulty is that if we find a solution w, then c w for any
     positive constant c is also a solution. This is because we have not fixed a
     scale or unit to the problem. So without any loss of generality, we will
     require that for the point closest to the hyperplane k = 1. This fixes a scale
     and unit to the problem and results in a guarantee that             for all
     All other points are measured with respect to the closest point, which is
     distance 1 from the optimal hyperplane. Therefore, we may equivalently
     solve the problem
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 6 of 21
     170                                                                 Chapter 9




        An equivalent, but simpler problem (Vapnik, 1998) is



        Note that so far, we have considered only hyperplanes that pass through
     the origin. In many applications, this restriction is unnecessary, and the
     standard separable (i.e. the hyperplane can separate the two classes) SVM
     problem is written as




         where b is a free threshold parameter that translates the optimal
     hyperplane relative to the origin. The distance from the hyperplane to the
     closest points of the two classes is called the margin and is       SVMs
     find the hyperplane that maximize the margin. Figure 9.3 illustrates the
     advantage of a large margin.




         In practice, data sets are often not linearly separable. To deal with this
     situation, we add slack variables that allow us to violate our original distance
     constraints. The problem becomes now:
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 7 of 21
     9. Classifying Microarray Data Using Support Vector Machines             171




        where          for all i. This new formulation trades off the two goals of
     finding a hyperplane with large margin (minimizing              and finding a
     hyperplane that separates the data well (minimizing the       The parameter C
     controls this trade-off. This formulation is called the soft margin SVM. The
     parameter C controls this trade-off. It is no longer simple to interpret the
     final solution of the SVM problem geometrically. Figure 9.4 illustrates the
     soft margin SVM.




        SVMs can also be used to construct nonlinear separating surfaces. The
     basic idea here is to nonlinearly map the data to a feature space of high or
     possibly infinite dimensions,               We then apply the linear SVM
     algorithm in this feature space. A linear separating hyperplane in the feature
     space corresponds to a nonlinear surface in the original space. We can now
     rewrite Equation 9.6 using the data points mapped into the feature space, and
     we obtain Equation 9.7.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 8 of 21
     172                                                                   Chapter 9

          for all i, where the vector w has the same dimensionality as the feature
     space and can be thought of as the normal of a hyperplane in the feature
     space. The solution to the above optimization problem has the form




         since the normal to the hyperplane can be written as a linear combination
     of the training points in the feature space,




        For both the optimization problem (Equation 9.7) and the solution
     (Equation 9.8), the dot product of two points in the feature spaces needs to
     be computed. This dot product can be computed without explicitly mapping
     the points into feature space by a kernel function, which can be defined as
     the dot product for two points in the feature space:



           So our solution to the optimization problem has now the form:




         Most of the coefficients will be zero; only the coefficients of the points
     closest to the maximum margin hyperplane in the feature space will have
     nonzero coefficients. These points are called the support vectors. Figure 9.5
     illustrates a nonlinear decision boundary and the idea of support vectors.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 9 of 21
     9. Classifying Microarray Data Using Support Vector Machines                 173

     The following example illustrates the connection between the mapping into a
     feature space and the kernel function. Assume that we measure the
     expression levels of two genes, TrkC and SonicHedghog (SH), For each
     sample, we have the expression vector                 We use the following
     mapping



     If we have two samples x and              then we obtain:




        which is called a second order polynomial kernel. Note, that this kernel
     uses information about both expression levels of individual genes and also
     expression levels of pairs of genes. This can be interpreted as a model that
     incorporates co-regulation information. Assume that we measure the
     expression levels of 7,000 genes. The feature space that the second order
     polynomial would map into would have approximately 50 million elements,
     so it is advantageous that one does not have to explicitly construct this map.
         The following two kernels, the polynomial and Gaussian kernel, are
     commonly used:


     2.1.2       A Theoretical Motivation for SVMs and Regularization
     SVMs can also be formulated as an algorithm that finds a function f that
     minimizes the following functional3 (note that this functional is basically
     Equation 9.7, rewritten in a more general way):




          where the first term, the hinge loss function, is used to measure the error
      between our estimate        and    and                    The expression
      is a measure of smoothness, and the margin is             , The variable l is the
      number of training examples, and 1 / C is the regularization parameter that
      trades off between smoothness and errors. The first term ensures that the
      estimated function has a small error on the training samples and the second
      term ensures that this function is also smooth. This functional is a particular

      3
          A functional is a function that maps other functions to real numbers.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 10 of 21
      174                                                                  Chapter 9

      instance of the Tikhonov regularization principle (Tikhonov and Arsenin,
      1977).
          Given a data set                           the SVM algorithm takes this
      training set and finds a function The error of this function on the training
      set is called the empirical error, and we can measure it using Equation 9.12:




          However, what we really care about is how accurate we will be given a
      new data sample, which is                     In general, we want to weight
      this error by the probability of drawing the sample            and average
      this over all possible data samples. This weighted measure is called the
      expected or generalization error.



         where p(x,y) is the distribution which the data is drawn from.
      For algorithms that implement Tikhonov regularization, one can say with
      high probability (Bousquet and Elisseeff, 2002, Mukherjee et al., 2002):



          where the function decreases as         decreases (or margin increases) and
      l increases. This tells us that if our error rate on the training set is low and
      the margin is large, then the error rate on average for a new sample will also
      be low. This is a theoretical motivation for using regularization algorithms
      such as SVMs. Note, that for the number of samples typically seen in
      microarray expression problems, plugging in values of l and into             will
      not yield numbers small enough to serve as practical error bars.

      2.2     An Application of SVMs
      One of the first cancer classification studies was discriminating acute
      myeloid leukemia (AML) from acute lymphoblastic leukemia (ALL) (Golub
      et al., 1999). In this problem, a total of 38 training samples belong to the two
      classes, 27 ALL cases vs. 11 AML cases. The accuracy of the trained
      classifier was assessed using 35 test samples. The expression levels of 7,129
      genes and ESTs were given for each sample. A linear SVM trained on this
      data accurately classified 34 of 35 test samples (see Figure 9.6.)
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 11 of 21
     9. Classifying Microarray Data Using Support Vector Machines               175




          From Figure 9.6 an intuitive argument can be formulated: the larger the
      absolute value of the signed distance,         the more confident we can be in
      the classification. There exist approaches to convert the real-valued f(x) into
      confidence values                 (Mukherjee et al., 1999, Platt, 1999). Thus,
      we can classify samples that have a confidence value larger than a particular
      threshold, whereas the classification of samples with confidence values
      below this threshold will be rejected. We applied this methodology in
      (Mukherjee et al., 1999) to the above problem, with a positive threshold of
                   and a negative threshold of
          A simple rule of thumb value to use as threshold is               Function
      values greater than this threshold are considered high confidence. This value
      is in general too large to use for rejections.
          Polynomial or Gaussian kernels did not increase the accuracy of the
      classifier (Mukherjee et al., 1999). However, when “important” genes were
      removed, the polynomial classifier did improve performance. This suggests
      that correlation information between genes can be helpful. Therefore, we
      removed 10 to 1,000 of the most “informative” genes from the test and
      training sets according to the signal-to-noise (S2N) criterion (see
       Section 3.1). We then applied linear and polynomial SVMs on this data set
       and reported the error rates (Mukherjee et al., 1999). Although the
       differences are not statistically significant, it is suggestive that until the
       removal of 300 genes, the polynomial kernel improves the performance,
       which suggests that modeling correlations between genes helps in the
       classification task.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 12 of 21
      176                                                                  Chapter 9

     3.      GENE SELECTION
     It is important to know which genes are most relevant to the binary
     classification task and select these genes for a variety of reasons: removing
     noisy or irrelevant genes might improve the performance of the classifier, a
     candidate list of important genes can be used to further understand the
     biology of the disease and design further experiments, and a clinical device
     recording on the order of tens of genes is much more economical and
     practical than one requiring thousands of genes.
         The gene selection problem is an example of what is called feature
     selection in machine learning (see Chapter 6 of this volume). In the context
     of classification, feature selection methods fall into two categories filter
     methods and wrapper methods. Filter methods select features according to
     criteria that are independent of those criteria that the classifier optimizes. On
     the other hand, wrapper methods use the same or similar criteria as the
     classifier. We will discuss two feature selection approaches: signal-to-noise
     (S2N, also known as P-metric) (Golub et al., 1999, Slonim et al., 2000;), and
     recursive feature elimination (RFE) (Guyon et al., 2002). The first approach
     is a filter method, and the second approach is a wrapper method.

      3.1     Signal-to-Noise (S2N)
      For each gene j, we compute the following statistic:




         where         and       are the means of the classes +1 and –1 for the
      gene. Similarly,         and        are the standard deviations for the two
      classes for the     gene. Genes that give the most positive values are most
      correlated with class +1, and genes that give the most negative values are
      most correlated with class –1. One selects the most positive m/2 genes and
      the most negative m/2 genes, and then uses this reduced dataset for
      classification. The question of estimating m is addressed in Section 3.3.

      3.2     Recursive Feature Elimination (RFE)
      The method recursively removes features based upon the absolute magnitude
      of the hyperplane elements. We first outline the approach for linear SVMs.
      Given microarray data with n genes per sample, the SVM outputs the normal
      to the hyperplane, w, which is a vector with n components, each
      corresponding to the expression of a particular gene. Loosely speaking,
      assuming that the expression values of each gene have similar ranges, the
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 13 of 21
      9. Classifying Microarray Data Using Support Vector Machines             177

      absolute magnitude of each element in w determines its importance in
      classifying a sample, since the following equation holds:




         The idea behind RFE is to eliminate elements of w that have small
      magnitude, since they do not contribute much in the classification function.
      The SVM is trained with all genes; then we compute the following statistic
      for each gene:


          Where the value of the element of w. We then sort S from largest to
      smallest value and we remove the genes corresponding to the indices that
      fall in the bottom 10% of the sorted list S. The SVM is retrained on this
      smaller gene expression set, and the procedure is repeated until a desired
      number of genes, m, is obtained. When a nonlinear SVM is used, the idea is
      to remove those features that affect the margin the least, since maximizing
      the margin is the objective of the SVM (Papageorgiou et al., 1998). The
      nonlinear SVM has a solution of the following form:




         Let M denote the margin. Then we obtain Equation 9.18:




          So for each gene j, we compute to which extent the margin changes using
      the following statistic:




      where is the element of a vector of expression values x. We then sort S
      from the largest to the smallest value, and we remove the genes
      corresponding to the indices that fall in the bottom 10% of the sorted list S.
      The SVM is retrained and the procedure is repeated just as in the linear case.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 14 of 21
      178                                                                 Chapter 9

     3.3     How Many Genes To Use?
     A basic question that arises for all feature selection algorithms is how many
     genes the classifier should use. One approach to answer this question is
     using hypothesis and permutation testing (Golub et al., 1999). The null
     hypothesis is that the S2N or RFE statistic for each gene computed on the
     training set comes from the same distribution as that for a random data set.
     A random data set is the training set with its labels randomly permuted.
         In detail, the permutation test procedure for the S2N or RFE statistic is as
     follows:
          (1) Generate the statistic for all genes using the actual class label and
              sort the genes accordingly.
          (2) Generate 100 or more random permutations of the class labels. For
              each case of randomized class labels, generate the statistics for all
              genes and sort the genes accordingly.
          (3) Build a histogram from the randomly permuted statistics using
              various numbers of genes. We call this number k. For each value of
              k, determine different percentiles (1%, 5%, 50% etc.) of the
              corresponding histogram.
          (4) Compare the actual signal-to-noise scores with the different
              significance levels obtained for the histograms of permuted class
              labels for each value of k (see Figure 9.7 for an illustration).




      4.     ERROR RATES FOR MORPHOLOGY AND
             TREATMENT OUTCOME PREDICTION
      We examined the error rate for SVMs and two other algorithms, Weighted
      Voting Average (WVA), and k-nearest neighbors (kNN) on seven binary
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 15 of 21
      9. Classifying Microarray Data Using Support Vector Machines                           179

      cancer classification problems. The problems are as follows: discriminating
      acute myeloid leukemia (AML) from acute lymphoblastic leukemia (ALL),
      and discriminating B-cells from T-cells for acute lymphoblastic leukemia
      (Golub et al., 1999), discriminating follicular (FSC) lymphoma from diffuse
      large cell lymphoma (DLCL) and discriminating high risk from low risk
      lymphoma patients (Shipp et al., 2001), discriminating glioblastomas (GL)
      from meduloblastomas (MD), and discriminating high risk from low risk
      patients with medulloblastoma (Pomeroy et al., 2002). See Table 9.1 for
      number of samples in each class for the data sets.
          Error rates for all data sets except for AML vs. ALL were measured
      using leave-one-out cross validation4. For AML vs. ALL, the test/train split
      described in (Golub et al., 1999) was used. S2N was used for feature
      selection for WVA and kNN algorithms. The SVM used the radius-margin
      ratio as a gene selection methodology. The errors for both outcome
      prediction problems were much larger than those for the morphology
      prediction problems. The errors are reported in Table 9.2.
          The number of genes used in each classification task for each algorithm
      was determined using cross-validation. In general, SVMs required more
      genes in the classification tasks.




      4
          See Chapter 7 of this volume for more details on leave-one-out cross-validation.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 16 of 21
     180                                                               Chapter 9




      5.      MULTICLASS CLASSIFICATION
      Ramaswamy et al. investigated whether the diagnosis of multiple adult
      malignancies could be achieved purely by molecular classification, using
      DNA microarray gene expression profiles (Ramaswamy et al., 2001). In
      total, 218 tumor samples, spanning 14 common tumor types, and 90 normal
      tissue samples were subjected to oligonucleotide microarray gene expression
      analysis. These tumor types/localizations are: breast (BR), prostate (PR),
      lung (LU), colorectal (CO), lymphoma (L), bladder (BL), melanoma (ME),
      uterus (UT), leukemia (LE), renal (RE), pancreas (PA), ovary (OV),
      mesothelioma (MS), and central nervous system (CNS). The expression
      levels of 16,063 genes and ESTs were used to train and evaluate the
      accuracy of a multiclass classifier based on the SVM algorithm. The overall
      classification accuracy was 78%, far exceeding the accuracy of random
      classification (9%). Table 9.3 shows the number of training and test samples
      per tumor class.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 17 of 21
     9. Classifying Microarray Data Using Support Vector Machines                                181

     Multiple class prediction is intrinsically more difficult than binary prediction
     because the classification algorithm has to learn to construct a greater
     number of separation boundaries or relations. In binary classification, an
     algorithm can “carve out” the appropriate decision boundary for only one of
     the classes; the other class is simply the complement. In multiclass
     classification problems, each class has to be defined explicitly. A multiclass
     problem can be decomposed into a set of binary problems, and then
     combined to make a final multiclass prediction.
          The basic idea behind combining binary classifiers is to decompose the
     multiclass problem into a set of easier and more accessible binary problems.
     The main advantage in this divide-and-conquer strategy is that any binary
     classification algorithm can be used. Besides choosing a decomposition
     scheme and a classifier for the binary decompositions, one also needs to
     devise a strategy for combining the binary classifiers and providing a final
     prediction. The problem of combining binary classifiers has been studied in
     the computer science literature (Hastie and Tibshirani, 1998, Allwein et al.,
     2000, Guruswami and Sahai, 1999) from a theoretical and empirical
     perspective. However, the literature is inconclusive, and the best method for
     combining binary classifiers for any particular problem is open.
          Standard modern approaches for combining binary classifiers can be
      stated in terms of what is called output coding (Dietterich and Bakiri, 1991).
     The basic idea behind output coding is the following: given k classifiers
      trained on various partitions of the classes, a new example is mapped into an
      output vector. Each element in the output vector is the output from one of the
      k classifiers, and a codebook is then used to map from this vector to the class
      label (see Figure 9.7). For example, given three classes, the first classifier
      may be trained to discriminate classes 1 and 2 from 3, the second classifier is
      trained to discriminate classes 2 and 3 from 1, and the third classifier is
      trained to discriminate classes 1 and 3 from 2.
          Two common examples of output coding are the one-versus-all (OVA)
      and all-pairs (AP) approaches. In the OVA approach, given k classes, k
      independent classifiers are constructed where the        classifier is trained to
      separate samples belonging to class i from all others. The codebook is a
      diagonal matrix, and the final prediction is based on the classifier that
      produces the strongest confidence:



      where is the signed confidence measure of the classifier (see Figure 9.8).
      In the all-pairs approach,            classifiers are constructed, with each
      classifier trained to discriminate between a class pair i and j. This can be
      5
          The procedure arg maxf(x) simply selects the value or argument of x that maximizes f(x).
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 18 of 21
      182                                                                   Chapter 9

     thought of as a        matrix, where the      entry corresponds to a classifier
     that discriminates between classes i and j. The codebook, in this case, is used
     to simply sum the entries of each row and select the row for which this sum
     is maximal:




        where    is the signed confidence measure for the     classifier.




          Intuitively, there is a tradeoff between the OVA and AP approaches. The
      discrimination surfaces that need to be learned in the all-pairs approach are,
      in general, more natural and, theoretically, should be more accurate.
      However, with fewer training examples, the empirical surface constructed
      may be less precise. The actual performance of each of these schemes, or
      others such as random codebooks, in combination with different
      classification algorithms is problem dependent. The OVA approach gave the
      best results on this dataset, and these results are reported in Table 9.4. The
      train/test split in the table is the same as that in (Ramaswamy et al., 2001).
      The error rate on the training set was measured using leave-one-out cross
      validation. A sample classification was considered high confidence if
      max         and low confidence otherwise.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 19 of 21
      9. Classifying Microarray Data Using Support Vector Machines              183




      6.     SOFTWARE SOURCES AND RULES OF THUMB
      The SVM experiments described in this chapter were performed using a
      modified version of the SvmFu package, which can be downloaded from
      http://www.ai.mit.edu/projects/cbcl/). Another available SVM package is
      SVMTorch (http://www.idiap.ch/learning/SVMTorch.html). SvmFu has
      some advantages in that it has both multiclass and leave-one-out cross-
      validation built in. SVMTorch is the only software of the above that does
      SVM regression as well as classification.
          The following are some rules of thumb when using SVMs:
          (1) Normalizing your data: in general it is a good idea to rescale your
               data such that all kernel values fall between –100 and 100; a simple
               way to do this is by normalizing all entries of the microarray such
               that they fall between           and           where n is the number
               of expression values per sample;
           (2) Choosing the regularization parameter C: given the above
               normalization, the regularization parameter usually does not have
               much effect, so set it somewhere between 1–100;
           (3) Choosing the kernel: for microarray applications, a linear kernel is
               usually sufficient; you can use polynomial kernels if you want to
               examine correlations between genes, but it will in general not greatly
               improve the performance; if the linear kernel does not give good
               performance, it is worth trying the Gaussian kernel;
           (4) Choosing the variance of the Gaussian kernel: set such that the
               average distance between two training points


               where l is the number of samples.
           (5) Multiclass problems: for a multiclass problem, use the OVA and AP
               decompositions; in general, more complicated coding systems do not
               help. When there are very few (5-10) training samples per class,
               OVA will in general give the best results.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 20 of 21
      184                                                                            Chapter 9

     7.       DISCUSSION
     The theoretical advantage of SVMs is that the idea of margin or stability
     mitigates the problem of overfitting the training data. This is crucial in the
     DNA microarray domain, which is characterized by thousands of
     genes/variables and very few samples. Unlike most other algorithms (for
     example, kNN or WVA), the SVM performs very well even without feature
     selection, using all 7,000-16,000 expression values. The multiclass example
     illustrates that the SVM is especially helpful when there are very few
     training samples. Other algorithms such as kNN or WVA are made stable by
     removing the noisy genes and reducing the number of features to 10-100.
     One can loosely conclude that the curse of dimensionality is overcome in
     SVMs using the blessing of smoothness, and simply by reducing the
     dimensionality in the other algorithms. A practical result of this is that for
     some classification problems, the SVM will tend to use more genes to make
     a classification that kNN or WVA.

      ACKNOWLEDGEMENTS
      I would like to acknowledge my colleagues at Cancer Genomics Group at
      the Whitehead/MIT Center for Genome Research and at the Center for
      Biological and Computational Learning at MIT. The author is supported by
      the Office of Science (BER), US Department of Energy, Grant No. DE-
      FG02-01ER63185.

      REFERENCES
      Allwein E.L., Schapire R.E., Singer Y, (2000). Reducing multiclass to binary: a unifying
         approach for margin classifiers. Journal of Machine Learning Research 1:113-141.
      Bhattacharjee A., Richards W.G, Staunton J., Li C., Monti S., Vasa P., Ladd C., Beheshti J.,
        Bueno R., Gillette M., Loda M., Weber G., Mark E.F., Lander E.S., Wong W., Johnson
        B.E., Golub T.R., Sugarbaker D.J., Meyerson M. (2001). Classification of human lung
        carcinomas by mRNA expression profiling reveals distinct adenocarcinoma subclasses.
        Proc. Natl. Acad. Sci. USA 98:13790-13795.
      Bousquet O. and Elisseeff A. (2002). Stability and Generalization. Journal of Machine
         Learning Research 2, 499-526.
      Brown M.P.S., Grundy W.N., Lin D., Cristianini N., Sugnet C., Furey T.S., Ares M., Jr.,
         Haussler D. (2000). Knowledge-based analysis of microarray gene expression data using
         support vector machines. Proc. Natl. Acad. Sci. USA 97(l):262-267.
      Dietterich T.G. and Bakiri G. (1991). Error-correcting output codes: A general method for
         improving multiclass inductive learning programs. Proc. of the Ninth National Conference
         on Artificial Intelligence, AAAI Press, 572-577.
      Evgeniou T., Pontil M., Poggio T. (2000). Regularization networks and support vector
        machines. Advances in Computational Mathematics 13:1-50.
Case 6:20-cv-00666-ADA Document 1-8 Filed 07/23/20 Page 21 of 21
      9. Classifying Microarray Data Using Support Vector Machines                            185

      Golub T.R., Slonim D.K., Tamayo P., Huard C., Gaasenbeek M., Mesirov J.P., Coller H., Loh
        M.L., Downing J.R., Caligiuri M.A., Bloomfield C.D., Lander E.S. (1999). Molecular
        classification of cancer: class discovery and class prediction by gene expression
        monitoring. Science 286(5439):531-7.
      Guruswami V. and Sahai A. 1999. Multiclass learning, boosting and error-correcting codes.
        Proc. of the Twelfth Annual Conference on Computational Learning Theory, ACM Press,
         145-155.
      Guyon I., Weston J., Barnhill S., Vapnik V. (2002). Gene selection for cancer classification
        using support vector machines. Machine Learning 46:389-422.
      Hastie T.J. and Tibshirani R.J. (1998). Classification by pairwise coupling. In Jordan M.I.,
        Kearnsa M.J., Solla S.A., eds., Advances in Neural Information Processing Systems,
        volume 10, MIT Press.
      Mukherjee S., Rifkin R., Poggio T. (2002). Regression and Classification with Regularization.
        Proc. of Nonlinear Estimation and Classification, MSRI, Berkeley, Springer-Verlag.
      Mukherjee S., Tamayo P., Slonim D., Verri A., Golub T., Mesirov J.P., Poggio T. (2000).
        Support vector machine classification of microarray data. Technical Report, Artificial
        Intelligence Laboratory, Massachusetts Institute of Technology.
      Papageorgiou C., Evgeniou T., Poggio T. (1998). A trainable pedestrian detection system.
         Intelligent Vehicles, pp. 241-246,
      Platt J.C. 1999. Probabilistic Outputs for Support Vector Machines and Comparisons to
         Regularized Likelihood methods. Advances in Large Margin Classifiers, MIT Press.
      Pomeroy S.L., Tamayo P., Gaasenbeek M., Sturla L.M., Angelo M., McLaughlin M.E., Kim
         J.Y., Goumnerova L.C., Black P.M., Lau C., Allen J.C., Zagzag D., Olson J., Curran T.,
         Wetmore C., Biegel J.A., Poggio T., Mukherjee S., Rifkin R., Califano A., Stolovitzky G.,
         Louis D.N., Mesirov J.P., Lander E.S., and Golub T.R. (2002). Prediction of central
         nervous system embryonal tumour outcome based on gene expression. Nature,
         415(24):436-442. (and supplementary information).
      Ramaswamy S., Tamayo P., Rifkin R., Mukherjee S., Yeang C.H., Angelo M. Ladd C., Reich
        M., Latulippe E., Mesirov J.P., Poggio T., Gerald W., Loda M., Lander E.S., Golub. T.R.:
        Multiclass cancer diagnosis using tumor gene expression signatures, Proc. Natl. Acad. Sci.
        USA. 98(26):15149-15154.
      Shipp MA, Ross KN, Tamayo P, Weng AP, Kutok JL, Aguiar RC, Gaasenbeek M, Angelo M,
         Reich M, Pinkus GS, Ray TS, Koval MA, Last KW, Norton A, Lister TA, Mesirov J,
         Neuberg DS, Lander ES, Aster JC, Golub TR. (2002). Diffuse large B-cell lymphoma
         outcome prediction by gene expression profiling and supervised machine learning, Nat
         Med8(l):68-74.
      Slonim D., Tamayo P., Mesirov J., Golub T., Lander E. (2000), Class prediction and
         discovery using gene expression data. In Proc. of the 4th Annual International Conference
         on Computational Molecular Biology (RECOMB), Universal Academy Press, pp. 263-
         272, Tokyo, Japan.
      Tikhonov A.N. and Arsenin V.Y. (1977). Solutions of Ill-posed Problems. W.H. Winston,
         Washington D.C.
      Vapnik V.N. (1998). Statistical Learning Theory. John Wiley & Sons, New York.
